DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-4, as originally filed, are pending.  Claims 1-4 have been examined on the merits.
Claim Rejection - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to nonstatutory subject matter.
In view of the analysis below, the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the judicial exception indicated for claim 1, below.  
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a composition (Step 1: YES).  
The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
The claims are directed to a product, a composition.  With regard to the judicial exception, claim 1 is directed to an enzyme composition for regulating sugar metabolism 
Dependent claims 2-4 further limit the composition by adding additional enzymes to the composition of claim 1 (e.g., claim 2 adds catalase; claim 4 adds α-amylase and/or β-amylase), while claim 3 requires all of the enzymes from claims 1 and 2. 
In view of the above, the claimed invention, a composition that comprises enzymes typically found in the gastrointestinal tract of animals or from plants, is directed to one or more judicial exceptions, a natural product (Step 2A, prong one:  Yes). 
The next part of the analysis involves whether the claimed invention recites additional elements that integrate the judicial exception into a practical application (Step 2A, prong two).
For claim 1, the claim recites a composition, where the composition comprises at least one or more enzymes from the indicated enzymes and there are no other components in the composition.  As noted, dependent claims 2-4 further limit claim 1 by adding additional enzymes, natural products as in claim 1, and do not require other components in the composition.
In view of the above, the claimed invention does not recite additional elements that integrate the judicial exception into a practical application since the material (i.e. the enzyme composition) is a natural product which includes enzymes that are found in nature (e.g., the gastrointestinal tract of animals or from plants; Step 2A, prong two:  No). 
The final part of the analysis involves whether the claimed invention, as a whole, recite something “significantly more” than the judicial exceptions (Step 2B).  

In view of the above and considered as a whole, the claimed invention is simply a composition that comprises enzymes from such sources as the gastrointestinal tract of animals or from plants.  Viewed individually and in their context within the claims as a whole, the additional claim elements (i.e. the additional enzymes) within the dependent claims are well understood and routinely used materials that are natural products that do not provide meaningful limitations to the invention to sufficiently transform the nature of claim 1 and therefore do not constitute or result in something “significantly more” than the judicial exception indicated for claim 1.  Accordingly, such elements discussed above are not significantly more than the indicated judicial exceptions (Step 2B: NO).
In view of the above, the claims fail Step 2A, prong two, and Step 2B since the claims provides an enzyme composition that are each natural products that were well-understood, routine and conventional material used in the art that do not provide meaningful limitations to the invention to sufficiently transform the nature of claim 1, they therefore do not constitute or result in something “significantly more.” 
Accordingly, claim 1 is directed to an exception (Step 2A: YES) and since the claim does not include any additional features that could add significantly more to the exception 

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4  are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 indicates an enzyme composition that comprises “one or more enzymes selected from the group consisting of glucoamylase, sucrase and lactase; glucose oxidase; and transglucosidase.”  (Emphasis added).
The claim is unclear since it discusses the listed items using Markush language and then uses the terms “and lactase; glucose oxidase; and transglucosidase,” which is unclear whether the Markush group is only glucoamylase, sucrase and lactase (therefore only one or more enzymes is required from these three enzymes), or, the intention was that the Markush group was glucoamylase, sucrose, lactase, glucose oxidase and transglucosidase (therefore only one or more enzymes is required from these five enzymes).  If Applicant wants the listed enzymes in Markush format, it is suggested that the Markush group should be in the form of “one or more enzymes selected from the group consisting of A, B, C, D and E.”  Otherwise, it is suggested for clarity purposes that the recitation of the extracts be in the alternative (without the semicolons).  

In view of the above, claim 1 will be interpreted as “one or more enzymes selected from the group consisting of glucoamylase, sucrose, lactase, glucose oxidase and transglucosidase.”

Claim Rejections - 35 U.S.C. §§ 102 and 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection - 35 U.S.C. § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Kimura et al. (U.S. Patent No. 6,042,823; 2000; cited in the IDS dated 5/6/2020).

Kimura teaches that the enzyme which can exert its action in the living body and also can synthesize an oligosaccharide in the living body by acting upon a substrate component ingested as a food material, any enzyme can be used with as long as it can exert its action in the environment of the living body (column 2, lines 48-52).
Kimura teaches an enzyme composition that comprises one or more enzymes that have such an activity (i.e., a physiological activity that is an effect that suppresses blood sugar increase in diabetes patients) where the enzymes include various types of glycosyltransferases such as transglucosidase, α-glucosidase (also known as glucoamylase), invertase and levansucrase (sucrases; column 3, lines 8-19; claims 1, 3, 4 and 6; i.e., an enzyme composition that regulates sugar metabolism that comprises one or more enzymes).  Further, Kimura teaches that additionally, an amylase (e.g., α-amylase) can also be part of the composition (column 2, lines 9-10 and 29-30; column 4, lines 20-24; claim 1; Fig. 3).
It is noted that with regard to the preamble for claim 1 (i.e., an “enzyme composition for regulating sugar metabolism”), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP § 2111.02).  A preamble is not a limitation 
In view of the above, Kimura anticipates claim 1.

Claim Rejection - 35 U.S.C. § 103 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. § 103 as obvious over Kimura, as applied to claim 1, above, further in view of Davidson et al. (U.S. PGPUB 2008/0213241; 2008).
The teachings of Kimura are set forth above (expressly incorporated herein) and anticipate claim 1.
That is, Kimura teaches an enzyme composition which comprises enzymes capable of forming an oligosaccharide having a physiological activity in the living body (column 1, lines 5-7).

Kimura teaches an enzyme composition that comprises one or more enzymes that have such an activity (i.e., a physiological activity that is an effect that suppresses blood sugar increase in diabetes patients) where the enzymes include various types of glycosyltransferases such as transglucosidase, α-glucosidase (also known as glucoamylase), invertase and levansucrase (sucrases; column 3, lines 8-19; claims 1, 3, 4 and 6; i.e., an enzyme composition that regulates sugar metabolism that comprises one or more enzymes).  Further, Kimura teaches that additionally, an amylase (e.g., α-amylase) can also be part of the composition (column 2, lines 9-10 and 29-30; column 4, lines 20-24; claim 1; Fig. 3).
It is noted that with regard to the preamble for claim 1 (i.e., an “enzyme composition for regulating sugar metabolism”), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP § 2111.02).  A preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim (MPEP § 2111.02).  
Although Kimura teaches the above enzyme composition (including that the composition can comprise α-amylase; column 2, lines 9-10 and 29-30; column 4, lines 
Davidson teaches compositions for treating digestive disorders (e.g., diabetes) where the composition comprises a microbial or plant protease enzyme, a lipase enzyme, a digestive enzyme, a pharmaceutically acceptable carrier, excipient, adjuvant, and/or vehicle (paragraphs 19 and 37; claims 13, 34 and 56).  Davidson further teaches that the digestive enzyme can include amylase, invertase, sucrase, lactase, α-amylase, β-amylase, amyloglucosidase (i.e., glucoamylase), catalase, glucose oxidase, where the above digestive enzymes can be used in combination in the composition and may be from a plant, animal, or microorganism source (paragraphs 19 and 36; claims 13 and 34).  
A person of ordinary skill in the art would have been motivated to add the additional digestive enzymes from Davidson to the Kimura enzyme composition since both references teach the use of overlapping digestive enzyme compositions where such compositions treat the same digestive disorders (diabetes), where Kimura teaches an enzyme composition that comprises one or more enzymes that has an effect that suppresses blood sugar increase in diabetes patients, where the composition includes transglucosidase, α-glucosidase, invertase and levansucrase (sucrases), while Davidson also teaches compositions for treating digestive disorders (e.g., diabetes) in which the composition comprises a microbial or plant protease enzyme, a lipase enzyme, and digestive enzymes that include amylase, invertase, sucrase, lactase, α-amylase, β-amylase, amyloglucosidase (i.e., glucoamylase), catalase, and glucose oxidase, where 
A person of ordinary skill in the art would have had a reasonable expectation of success in adding the additional digestive enzymes from Davidson to the Kimura enzyme composition since both references teach the use of overlapping digestive enzyme compositions where such compositions treat the same digestive disorders (diabetes), and in doing so, provides an advantage to the Kimura composition by providing a broader enzyme composition with additional digestive enzymes to add a broader spectrum effect that suppresses blood sugar increase in diabetes patients.
It is submitted that based on the above, the use of digestive enzymes within an enzyme composition for the suppression of blood sugar increases in diabetes patients is well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the compositions taught within Kimura with the composition in Davidson for the purpose of maximizing the benefits of known digestive enzyme compositions within a single composition.  Combinations of multiple products (i.e., digestive enzyme compositions) each known to have the same effect (i.e., digestive enzyme activities to treat diabetes) to produce a final product (a broad spectrum digestive enzyme composition) having the same effect (i.e., digestive enzymes that form oligosaccharides having a physiological activity such as suppressing blood sugar increase in diabetes patients) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, in view of the above, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631